Title: The Commissioners to Canada to [John Hancock], 8 May 1776
From: Commissioners to Canada
To: Hancock, John


Sir
Montreal. May 8th. 1776
With this You will receive Copies of our two preceding Letters. We find Ourselves obliged to repeat the Necessity of sending immediately the Supply of hard Money therein mentioned. We have tried in vain to borrow some here for the immediate Occasions of the Army, either on the public or our own private Credit. We cannot even sell Sterling Bills of Exchange which some of Us have offered to draw. It seems it had been expected, and given out by our Friends, that we should bring Money with Us. The Disappointment has discouraged every Body, and established an Opinion that none is to be had, or that the Congress has not Credit enough in their own Colonies to procure it. Many of our Friends are drained dry, others say they are so, fearing perhaps We shall never be able to re-imburse them. They show Us long Accounts, no part of which we are able to discharge, of the Supplies they have furnished to our Army, and declare that they have borrowed and taken up on Credit so long for our Services that they can now be trusted no longer even for what they want themselves. The Tories will not trust Us a Farthing, and some who perhaps wish Us well, conceiving that We shall thro’ our own poverty, or from superior Force be soon obliged to abandon the Country, are afraid to have any Dealings with Us, least they should hereafter be called to Account for Abetting our Cause. Our Enemies take the advantage of this Distress, to make Us look contemptible in the Eyes of the Canadians, who have been provoked by the Violences of our Military in Exacting provisions and Services from them, without Pay; a Conduct towards a people, who suffered Us to enter their Country as Friends, that the most urgent Necessity can scarce excuse, since it has contributed much to the Changing their good Dispositions towards Us into Enmity, makes them wish our Departure; and accordingly We have daily Intimations of Plots hatching and Insurrections intended for Expelling Us, on the first News of the Arrival of a british Army. You will see from hence that your Commissioners themselves are in a critical and most irksome Situation, pestered hourly with Demands great and small that they cannot answer, in a place where our Cause has a Majority of Enemies, the Garrison weak, and a greater would, without Money, increase our Difficulties. In short, if Money cannot be had to support your Army here with Honor, so as to be respected instead of being hated by the people, We repeat it as our firm and unanimous Opinion, that it is better immediately to withdraw it. The Fact before your Eyes, that the powerful British Nation cannot keep an Army in a Country where the Inhabitants are become Enemies, must convince You of the Necessity of Enabling Us immediately to make this People our Friends. Exclusive of a Sum of Money to discharge the Debts already contracted, which General Arnold informs Us amounts to 14,000 besides the Account laid before Congress by Mr. Price, a further Sum of hard Money not less than Six thousand pounds, will be necessary to reestablish our Credit in this Colony; with this Supply, and a little Success, it may be possible to regain the Affections of the People, to attach them firmly to our Cause, and induce them to accept a free Government, perhaps to enter into the Union, in which Case the Currency of our Paper Money, will we think follow as a certain Consequence. With great Respect to Yourself and the Congress We have the Honor to be Sir Your Most obedient Servants
B FranklinSamuel ChaseCharles Carroll of Carrollton
 
Endorsed: Letter from the Commissrs. in Canada May 8. 1776 read May 18.